            Case 1:20-cv-01257-RA Document 9 Filed 04/15/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4-15-20

 SHAEL CRUZ, on behalf of himself and all
 other persons similarly situated,
                                                                   20-CV-1257 (RA)
                                Plaintiff,
                                                                        ORDER
                         v.

 BOULEVARD BREWING COMPANY,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         On February 19, 2020, the Court ordered that within thirty (30) days of service of the

summons and complaint, the parties must meet and confer for at least one hour in a good-faith

attempt to settle this action. Dkt. 5. The Court further ordered that within fifteen (15) additional

days (i.e., within forty-five (45) days of service of the summons and complaint), the parties must

submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

judge (and indicate a preference between the two options), or (2) schedule an initial status

conference in the matter. Id. On February 20, 2020, Plaintiff filed an affidavit of service

averring that Defendant was served on February 8, 2020. Dkt. 6. However, the parties have not

yet filed the joint letter required by the Court’s February 19, 2020 Order. The parties shall do so

no later than April 22, 2020.

         Additionally, on March 5, 2020, the Court granted Defendant’s request for an extension

of time to answer until April 3, 2020. Defendant has not yet filed an answer. Unless the parties

have reached a settlement in this action, Defendant shall do so no later than April 22, 2020.

SO ORDERED.
Dated:      April 15, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
